Citation Nr: 0606106	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney condition as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), additional 
evidentiary development is required in this case.  

The record contains a May 2003 VA examination report in which 
the examiner stated that the veteran's arteriosclerotic 
disease was not likely due to the diabetes.  The veteran 
appears to contend, however, that the service-connected 
diabetes aggravated his coronary artery disease.  

In support of that contention, the veteran's representative 
referenced treatment records from Thomas M. Buzbee, M.D.; 
particularly in October 2000, Dr. Buzbee discussed with the 
veteran the concept of insulin resistance syndrome and its 
association with other metabolic factors like low HDL, small 
dense LDL, hypertension, procoagulant state, and 
hyperinsulinemia.  Moreover, Dr. Buzbee emphasized the 
importance of good glucose control, and talked about the 
influence of hyperlipidemia and its contribution to 
accelerated arteriosclerosis.  Dr. Buzbee counseled the 
veteran on appropriate target values, namely LDL <100 and HDL 
>40.  Finally, exercise and its influence on improving 
insulin and HDL sensitivity was discussed.

Because the Board cannot generate its own medical conclusions 
for use in adjudication, see, e.g., Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the veteran should undergo a VA 
examination for the purpose of determining 
whether, upon consideration of the veteran's medical history, 
non-service connected coronary artery disease was aggravated 
or permanently increased in severity due to or as a result of 
the service-connected diabetes.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) (holding that all appropriate theories of 
entitlement for the specific benefit sought should be 
considered).  

Additionally, the VA examiner should clarify the nature of 
any kidney disability as described further below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran if he 
has received any recent private treatment 
for heart disease or kidney condition and 
obtain those records, as well as updating 
the record with any outstanding records 
from the North Texas Health Care System 
(VAMC Dallas, Bonham, and Outpatient 
Clinic Fort Worth).

2.  After any records from the preceding 
directive are added to the claims file, 
the veteran should undergo a VA 
examination with claims file review.  The 
examiner should determine whether it is at 
least as likely as not that the veteran's 
service-connected diabetes aggravated or 
permanently increased in severity the 
coronary artery disease.  Also, the 
examiner should determine whether the 
veteran suffers from a kidney disability.  
If so, then the examiner should opine 
whether it is at least as likely as not 
that kidney disease is proximately due to 
or worsened by the service-connected 
diabetes.  If an opinion cannot be made 
without resort to speculation, the 
examiner ought to indicate as such.    

3.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
coronary artery disease and a kidney 
disability on a secondary basis with all 
relevant theories of entitlement.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide a reasonable period of time in 
which to respond before his case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


